IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ALYCIA LANE                    : No. 54 EM 2015
                               :
                               :
           v.                  : Petition for Allowance of Appeal from the
                               : Order of the Intermediate Court
                               :
CBS BROADCASTING INC., MICHAEL :
COLLERAN, AND LAWRENCE MENDTE :
                               :
                               :
PETITION OF: LAWRENCE MENDTE   :


ALYCIA LANE                    : No. 55 EM 2015
                               :
                               :
           v.                  : Petition for Allowance of Appeal from the
                               : Order of the Intermediate Court
                               :
CBS BROADCASTING INC., MICHAEL :
COLLERAN, AND LAWRENCE MENDTE :
PETITION OF                    :
                               :
               Defendant       :
                               :
LAWRENCE MENDTE                :

                                     ORDER



PER CURIAM

      AND NOW, this 4th day of November, 2015, Lawrence Mendte’s Petition to Join

in Allowance of Appeal Out of Time is DENIED.